DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              L.S., the Mother,
                                 Appellant,

                                     v.

        DEPARTMENT OF CHILDREN AND FAMILIES and the
               GUARDIAN AD LITEM PROGRAM,
                        Appellees.

                              No. 4D17-3614

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Daliah    H.    Weiss,    Judge;   L.T.    Case    No.
502015DP300289AMB.

  Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

  Meredith K. Hall, Bradenton, for appellee Department of Children and
Families.

  Laura J. Lee, Sanford, for appellee Guardian Ad Litem Program.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.